 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG RICHARD,                                    No. 2:19-cv-0321 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CECELIA ARZAGA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court are plaintiff’s motion for service on defendant Arzaga,

19   ECF No. 21, and defendants Chaudhry and Maldonado’s motion to continue the settlement

20   conference, ECF No. 23.

21          Plaintiff’s motion for the United States Marshals Service to serve defendant Arzaga will

22   be denied as moot. At the time plaintiff filed the motion, the Marshals Service had already been

23   ordered to serve defendant Arzaga. ECF No. 8. Arzaga has since been served, ECF No. 25, and

24   her response to the complaint is currently due January 8, 2020.

25          Prior to the completion of service on Arzaga, defendants Chaudhry and Maldonado moved

26   to continue the settlement conference until such time as Arzaga was served. ECF No. 23. They

27   argue that it will be difficult to have a meaningful settlement conference without the participation

28   of Arzaga, who is anticipated to have separate counsel and is identified by plaintiff as the
                                                        1
 1   “main/primary Defendant.” Id. at 3. In light of the recent service of Arzaga, and in order to
 2   promote a more meaningful settlement conference, the January 21, 2020 settlement conference
 3   will be vacated, and a new settlement conference will be scheduled after defendant Arzaga
 4   answers the complaint.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. Plaintiff’s motion for an order directing the United States Marshals Service to serve
 7   defendant Arzaga, ECF No. 21, is denied as moot.
 8          2. Defendants Chaudhry and Maldonado’s motion to continue the settlement conference,
 9   ECF No. 23, is granted.
10          3. The January 21, 2020 settlement conference is vacated and will be rescheduled after
11   defendant Arzaga has answered the complaint.
12          4. The November 27, 2019 order and writ of habeas corpus ad testificandum, ECF No.
13   22, is vacated.
14          5. The Clerk of the Court is directed to serve a courtesy copy of this order on the Out-To-
15   Court Desk, California State Prison – Sacramento. A courtesy copy of this order shall also be
16   served by fax on the litigation coordinator at California Health Care Facility at 909-467-2676.
17   DATED: December 30, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                      2
